BROWNING, J.
Appellant seeks review of his conviction and sentence for failure to appear under section 843.15(l)(a), Fla. Stat. (2003). The state properly concedes error and we reverse.
A conviction under section 843.15(l)(a), Fla. Stat., requires proof of willfulness beyond a reasonable doubt. Lewis v. State, 380 So.2d 1191 (Fla. 5th DCA 1980). The state failed to present any evidence that Appellant willfully failed to appear. The evidence, viewed in a light most favorable to the state, shows that Appellant was unaware that his hearing date had been moved up from December 5, 2002, to November 26, 2002. “[W]here the evidence is unrefuted that the defendant was not notified to appear in court, the defendant cannot be convicted under the bail jumping statute, [because] his or her failure to appear must not be deemed willful.” 14 Fla. Jur.2d Criminal Law § 285 (2004), citing Lewis.
Accordingly, we REVERSE and REMAND to the trial court to vacate Appellant’s conviction and sentence for failure to appear.
KAHN and WEBSTER, JJ., concur.